Exhibit 21.1 KINETIC CONCEPTS, INC. LISTING OF SUBSIDIARIES Subsidiaries of Registrant State or Other Jurisdiction of Incorporation or Organization KCI Medical Australia PTY, Ltd. Australia KCI Austria GmbH Austria Biomonde Holdings BVBA Belgium KCI Medical Belgium BVBA Belgium Polymedics BVBA Belgium KCI (Bermuda) Holding Ltd. Bermuda Equi-Tron Manufacturing, Inc. Canada KCI Equitron, Inc. Canada KCI Medical Canada, Inc. Canada European Medical Distributors LP Cayman Islands International Medical Distributors LP Cayman Islands KCI APAC Holdings Ltd Cayman Islands KCI International V.O.F. GP Cayman Islands KCI Medical Holdings Unlimited Cayman Islands KCI MS Unlimited Cayman Islands KCI Holding Co., Inc. Delaware KCI International Holdings Company, Inc. Delaware KCI International, Inc. Delaware KCI Licensing, Inc. Delaware KCI Real Holdings, L.L.C. Delaware KCI USA, Inc. Delaware KCI USA Real Holdings, L.L.C. Delaware KCII Holdings, L.L.C. Delaware KCI Medical ApS Denmark Laboratoire KCI Médical France KCI Medical Holdings GmbH Germany KCI Medizinprodukte GmbH Germany KCI Manufacturing Ireland KCI Medical Limited Ireland KCI Medical Resources Ireland KCI Medical S.r.l. Italy KCI KK Japan Medical Holdings Limited Malta KCI Europe Holding B.V. Netherlands KCI Medical B.V. Netherlands KCI New Zealand Unlimited New Zealand KCI Norway AS Norway KCI Medical Puerto Rico, Inc. Puerto Rico KCI Medical Asia Pte. Ltd. Singapore KCI Medical South Africa Pty, Ltd. South Africa KCI Clinic Spain S.L. Spain KCI Medical A.B. Sweden KCI Medical GmbH Switzerland KCI Properties Ltd Texas KCI Real Properties Ltd Texas KCI Medical Limited United Kingdom KCI Medical Products (UK) Ltd United Kingdom KCI Medical UK Ltd United Kingdom KCI United Kingdom Holdings, Ltd. United Kingdom
